DETAILED ACTION
RE: Rohlff et al.
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant's reply filed on 1/6/2022 is acknowledged. Claims 1, 5, 7 and 8 are pending. Claims 2-4, 6 and 9-13 are canceled. Claims 1, 5, 7 and 8 have been amended.
3.	Claims 1, 5, 7 and 8 are under examination.

Objections Withdrawn
4.	The objection to claim 5 for being dependent from a canceled claim is withdrawn in view of applicant’s amendment to the claim. 
5.	The objection to claim 7 for the recitation of “said antibody” is withdrawn in view of applicant’s amendment to the claim. 

Rejections Withdrawn
6.	The rejection of claims 1 and 5-8 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Burgess et al (WO 2005/042102A1, Pub. Date: 5/12/2005, IDS dated 4/16/2019) is withdrawn in view of applicant’s amendment to the claims to recite “lung cancer”.
Objections Maintained
7.	The objection to claim 8 for the recitation of “SEQ ID NO: 26 protein antigen expressing cells” is maintained as the claim still recites “protein antigen” (the term “antigen” is redundant and should be deleted).

Rejections Maintained
Claim Rejections - 35 USC § 112, 1st paragraph
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1, 5, 7 and 8 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
	The response states that independent claim 1 has been amended to particularly recite "an antibody which binds to the protein comprising SEQ ID NO: 26, wherein said antibody is conjugated to a label which is a therapeutic moiety", which provides both structure and function aspects to the claim and the antibody. In view of the above arguments and amendments, the claims meet the written description and first paragraph requirements. 


Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

s 1, 5, 7 and 8 remain rejected under pre-AIA  35 U.S.C. 102(a) and 102(e) as being anticipated by Domon et al (US2007/0031419A1, Pub. Date: 2/8/2007, earlier effective filing date at least 6/28/2006, IDS dated 4/16/2019).
The response states that claim 1 refers to administration of "an antibody which binds to the protein comprising SEQ ID NO: 26, wherein said antibody is conjugated to a label which is a therapeutic moiety". Further, claim 8 recites that "said antibody has cytotoxicity against cells expressing SEQ ID NO: 26 protein (OGTA126) antigen in the presence of human complement or in the presence of human immune effector cells". Thus, in the instant claimed methods, antibody which binds to the protein comprising SEQ ID NO: 26 and is conjugated to a therapeutic moiety provides directly for treatment of lung cancer wherein a protein comprising SEQ ID NO: 26 (OGTA126) is expressed in said cancer. In view of the above amendments and remarks, Applicant respectfully requests that the Examiner withdraw the 102(a) and (e) rejection over Domon et al. 
	Applicant’s arguments have been carefully considered but are not persuasive. Domon et al teaches a method of treating lung cancer in a subject comprising administering to the subject an antibody that specifically bind to a CDCP1 polypeptide of SEQ ID NO:1 (see paragraphs [0049], [0051], [0056], [0057] and [0058]), wherein the antibody is conjugated to a therapeutic agent such as a toxin, the antibody treats cancer by ADCC or CDC (see paragraph [0096], [0244], [0245],  [0252] and [0253]). The amino acid sequence of SEQ ID NO:1 is 100% identical to instant SEQ ID NO:26 (which is OGTA126) (see sequence alignment Exhibit A). Domon et al. discloses that CDCP1 is overexpressed in lung cancer as compared to normal lung tissue (see Fig. 1), and anti-
Domon et al. discloses:
[0049] Based on the finding that CDCP1 is differentially expressed in disease 
cells, particularly in cancer, and particularly colon, kidney, pancreatic, lung 
(squamous and NSC), gastric, liver, melanoma, and breast cancers, in comparison to normal cells, the present invention provides methods and compositions for treating diseases, especially cancer, using CDCP1 as a target. 

[0051] The CDCP1 protein of the present invention may serve as a target for one 
or more classes of therapeutic agents, including antibody therapeutics.  CDCP1 
protein of the present invention is useful in providing a target for diagnosing 
a disease, or predisposition to a disease mediated by the peptide, particularly cancer.  Accordingly, the invention provides methods for detecting the presence, or levels of, a CDCP1 protein of the present invention in a biological sample such as tissues, cells and biological fluids isolated from a subject.

[0242] Antibodies reactive with the protein or peptides of CDCP1 can be 
administered alone or in conjunction with other therapies, such as anti-cancer 
therapies, to a mammal afflicted with cancer or other disease.  Examples of 
anti-cancer therapies include, but are not limited to, chemotherapy, radiation 
therapy, and adoptive immunotherapy therapy with TIL (Tumor Infiltration 
Lymphocytes).

[0244] The mechanism for antibody therapy is that the therapeutic antibody 
recognizes a cell surface protein or a cytosolic protein that is expressed or 
preferably, overexpressed in a diseased cell.  By NK cell or complement 
activation, or conjugation of the antibody with an immunotoxin or radiolabel, 
the interaction can abrogate ligand/receptor interaction or activation of 
apoptosis. 

[0245] The potential mechanisms of antibody-mediated cytotoxicity of diseased 
cells are phagocyte (antibody dependent cellular cytotoxicity (ADCC)) (see 
Example), complement (Complement-mediated cytotoxicity (CMC)) (see Example), naked antibody (receptor cross-linking apoptosis and growth factor inhibition), or targeted payload labeled with radionuclide or immunotoxins or 
immunochemotherapeutics. 

[0253] A therapeutic agent may be coupled (e.g., covalently bonded) to a 
suitable antibody either directly or indirectly (e.g., via a linker group).  A 
direct reaction between an agent and an antibody is possible when each 
possesses a substituent capable of reacting with the other.  For example, a 
nucleophilic group, such as an amino or sulfhydryl group, on one may be capable 

halide, or with an alkyl group containing a good leaving group (e.g., a halide) 
on the other. 

[0254] Alternatively, it may be desirable to couple a therapeutic agent and an 
antibody via a linker group.  A linker group can function as a spacer to 
distance an antibody from an agent in order to avoid interference with binding 
capabilities.  A linker group can also serve to increase the chemical 
reactivity of a substituent on an agent or an antibody, and thus increase the 
coupling efficiency.  An increase in chemical reactivity may also facilitate 
the use of agents, or functional groups on agents, which otherwise would not be 
possible. 

These specific sections of Domon et al explicitly teaches using immunotoxins and immunochemotherapeutics to treat cancer, particularly lung (squamous and NSCL).
Therefore, Domon et al. teaches every limitation of the claims.

Conclusion
12.	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/
Primary Examiner, Art Unit 1643